Citation Nr: 0000006	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
a psychiatric disorder secondary to service-connected 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from June 1983 to April 1987, 
and with the Army National Guard from September 1988 to April 
1989.  He also had periods of active duty for training and 
inactive duty for training which are not specified in the 
claims file.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In May 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

The veteran does not currently have an acquired psychiatric 
disorder related to service or to a service-connected 
disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including post-traumatic 
stress disorder and a psychiatric disorder secondary to 
service-connected lumbosacral strain, was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of a psychiatric disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
disorder, including psychoses, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

The criteria for the adjudication of service connection for 
claims for PTSD have changed.  Under the criteria in effect 
prior to March 7, 1997, the regulations in effect pertaining 
to PTSD were:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations provide as follows:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

Service medical records contain no evidence of a psychiatric 
disorder in service.  The veteran contends, however, that he 
suffers from post-traumatic stress disorder and from 
depression secondary to his service-connected lower back 
disability. 

A June 1993 entry in treatment records reflects a conclusion 
that the veteran had dysthymia secondary to lower back pain.  
However, following receipt of this evidence, a comprehensive 
examination was deemed to be in order and a December 1993 VA 
psychiatric examination revealed an Axis I diagnosis of only 
polysubstance abuse.  A June 1994 discharge report similarly 
revealed diagnoses of alcohol dependence and polysubstance 
abuse.  A July 1994 VA general medical examination on the 
other hand, revealed a diagnosis of anxiety disorder, as well 
as a history of alcohol abuse and polysubstance abuse.  A 
report of that examination does not reflect an opinion 
relating anxiety disorder to the veteran's service or to a 
service-connected disability.  Entries in treatment records 
from December 1995, however, make reference to depression 
secondary to back pain. 

In February 1996, the veteran was afforded two VA 
examinations by two different examiners.  One examiner, who 
provided an examination of systemic conditions, concluded 
that there was evidence of a severe psychosocial disease, but 
that it could not be attributed to the veteran's service-
connected conditions.  The other examiner, who provided a 
psychiatric examination, indicated that the veteran admitted 
to problems with moods since six years of age that were 
"exacerbated or aggravated by his association military 
service" as well as other factors.  That examiner, who 
provided Axis I diagnoses that included dysthymic disorder, 
also stated:  "[T]he question of whether [the veteran's] 
nervous condition is secondary to his low back pain is 
already answered by the aforementioned history wherein this 
veteran apparently had some depressive episodes even prior to 
his military service.  His depressive episodes currently 
appear to be aggravated by his inability to get employment 
despite his desire to be employed in the past and he has not 
been able to stay on a particular job in the past because of 
his chronic back problem."  The report of the psychiatric 
examination leaves unclear whether it contains an opinion 
being offered by the examiner as opposed to a mere 
reiteration of a history offered by the veteran.  More 
importantly, it is unclear as to whether the examiner was 
attempting to relate a psychiatric disorder to the veteran's 
service or to a service-connected disability. 

Due to the apparent inconsistencies in the medical evidence, 
as set forth above, the Board remanded this case to the RO in 
May 1998 in order to clarify the nature and etiology of any 
psychiatric disorder, if present.  In July 1998, the veteran 
was afforded a VA examination by a board of two 
psychiatrists, one of which was the same examiner who 
conducted the psychiatric examination of the veteran in 
February 1996, as reported above.  At that time, the veteran 
was noted to be casually dressed, looking clean and 
verbalizing no specific concerns.  The examiner noted that 
the veteran drifted from one subject matter to another in 
terms of his response, but was noted to have some definite 
cognitive impairment in terms of giving sequential response 
to what was asked, and his ability to grasp the questions was 
somewhat impaired.  His sensorium also appeared to be 
clouded.  The veteran admitted to using drugs which was noted 
to have been a factor in his responses.  The veteran's memory 
was noted to be faulty for both recent, remote, and 
intermittent events.  The veteran responded to questions in 
an indirect, tangential, least descriptive manner.  It was 
noted that the veteran's claims folder was reviewed along 
with the reports of previous VA compensation and pension 
examinations.  The examiners concluded that no definitive 
conclusion could be reached at that time regarding 
psychiatric disability in view of the veteran's mental 
condition and due to the fact that he was on drugs.  The 
assessment was deferred and the recommendation in terms of 
properly adjudicating the case was that the veteran should be 
admitted for a period of observation when the veteran was not 
on drugs to get a clear picture of his mental status while 
drug-free.

Based on the foregoing, the veteran was hospitalized for 
observation in September 1998 in order to be able to form "a 
clear picture of the veteran's mental status when not using 
any drugs."  On mental status examination, the veteran was 
described as well groomed.  He displayed no abnormal 
movements.  He was cooperative and alert and a little anxious 
at the beginning.  He made good eye contact.  His mood was 
described as sad with congruent affect.  His speech was 
fluent and of normal rate and volume.  His thought processes 
were goal directed.  He displayed no delusion.  He had 
questionable auditory hallucinations.  He denied suicidal and 
homicidal ideation.  While hospitalized, the veteran 
participated in milieu and group therapy.  He was 
administered psychology and neuropsychiatric testing.  
Neuropsychiatric testing revealed no signs of significant 
impairment in cognitive functioning and it was noted that 
while the veteran may exhibit some memory problems at times, 
it was likely associated with marijuana and benzodiazepine 
abuse.  It was noted that his dysthymia and anxiousness 
improved while hospitalized, and he was noted to have 
"detoxed" without complications.  A discharge report for 
that period of hospitalization reflects an Axis I diagnosis 
of polysubstance abuse and an Axis II diagnosis of a 
personality disorder, not otherwise specified (NOS).  A 
review of the veteran's September 1998 hospitalization report 
was conducted and in a November 1998 report, the diagnoses of 
Axis I polysubstance abuse and Axis II personality disorder, 
NOS, were confirmed.  

In reviewing the record on appeal, the Board notes that there 
is no current medical evidence of a diagnosis of PTSD.  
Further, although the veteran was recently diagnosed as 
having a personality disorder, as noted above, personality 
disorders are not disabilities for which compensation may be 
paid under current regulations.  Further, although disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected (see 38 C.F.R. 
§ 4.127 (1998)), there is no competent medical evidence that 
the veteran has a mental disorder superimposed upon the 
personality disorder.  

With respect to the question of whether the veteran currently 
has an acquired psychiatric disorder related to service or to 
a service-connected disability, the Board must conclude, 
based on a careful review of the record as summarized above, 
that a preponderance of the evidence shows that he does not 
have such a disorder.  In this regard, the Board notes that 
the record does contain at least two VA progress notes which 
indicate that the veteran had dysthymia or depression related 
to back pain.  There is also a diagnosis of anxiety.  
However, the Board also notes and the record indicates that 
the veteran has a significant history of polysubstance abuse 
which the most recent VA examiners obviously felt interfered 
with obtaining a true picture of the veteran's mental status 
and which led to the conclusion that the veteran should 
undergo a period of observation and evaluation while free of 
drugs.  Significantly, following extensive testing, 
observation, examination, and review of the claims folder, 
including the reports of VA examinations and VA progress 
notes contained therein, the board of two psychiatrists 
conferred and concluded that the veteran did not have an 
acquired psychiatric disorder, instead indicating that the 
veteran had polysubstance abuse and a personality disorder.  
Since this final conclusion of both psychiatrists reflects 
consideration of the entire claims file, as well as 
observation of the veteran during the period of a week of 
hospitalization, the Board finds this evidence must be 
accorded greater weight than either the June 1993 or December 
1995 progress notes.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and as secondary to a service-
connected disability.  Because the preponderance of the 
evidence is against the 

claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder and a 
psychiatric disorder secondary to service-connected 
lumbosacral strain, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

